Title: To Alexander Hamilton from Nehemiah Freeman, 23 September 1799
From: Freeman, Nehemiah
To: Hamilton, Alexander


          
            Sir,
            Fort Jay, September 23, 1799
          
          I have the honour to acknowledge the receit of orders, received this day from you, on the subject of two men, who have been sick of the yellow fever at  the powder magazine. I deem it very unfortunate that at the moment, in which I have been anxious to  show my attention to duty and respect to humanity, any circumstance could have taken place, that would tend to an impediment in either.  I have requested Doctor Jones, the attending surgeon at this garrison,  to render immediately any aid that necessity may require,  to explain to you the steps which have been taken in the business, and to receive from you those orders, to which in my agency he may have objected.
          Its my wish to be unequivocally attentive  to my duty; and, especially, to render prompt obedience to the orders of General Hamilton.
          With perfect respect, I am Sir, Your most obedient  humble servant
          
            Nehemiah Freeman
            Captain Commanding
          
          
            Fort Jay, September, 23d. 1799
          
          General Alexander Hamilton.
        